Title: James Madison to Thompson and Homans, 5 July 1831
From: Madison, James
To: Thompson & Homans


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                 July 5. 1831.
                            
                        
                        J. M. with his respects to Messrs. Thompson & Homans, returns his thanks for the Copy of their new
                            Edition of the "Federalist", politely sent him. Its convenient form, and still more its valuable Index, can not fail to
                            recomend it much to those who may wish occasionally, to examine or refer to any part of its Contents.
                        
                            
                                
                            
                        
                    